Dodge, J.
This appeal presents nothing but questions of fact. Of course, if there was credible evidence upon tbe material issues of the case wbicb to any reasonable mind *310might have supported the contentions of the plaintiff, the court erred in directing a verdict, and was in duty bound to set aside that verdict upon motion. If, however, there was no such evidence, the court erred in setting aside the verdict on the ground of his own error, it being made apparent that he did not award the new trial in his discretion.
The detail of the particular facts of an individual case can be of but little general interest nor serve as precedent with much force. We cannot believe any important purpose will be subserved by a discussion thereof in an opinion, when they are fully within the minds of parties and counsel, to Avhom alone they are of importance. After careful examination we find ourselves unable to say, in contradiction of the court’s conclusion, that there was no evidence, either on the subject of defendant’s negligence or of assumption of the risk or act of contributory negligence by the plaintiff, which might not, construed .as it might have been by reasonable minds and in the light of certain demonstrative or real evidence, which was before the jury and the trial court and is not before us, have tended to establish that defendant failed to provide safeguards which were so feasible and practical as to be reasonable and tended to warrant the conclusion that plaintiff was not so informed of the peril to him from operating the saw that he assumed the risk from which he suffered injury, and that his acts were not so in disobedience of instructions given him by his employer, nor so variant from what might hav'e been expected of an ordinarily prudent person under like circumstances, that they would constitute contributory negligence.
By the Court. — Order appealed from is affirmed.